Per Curiam:

The respondent, Charles A. Davis, formerly a Magistrate in Lexington County and a Member of the Bar, was charged in nine (9) indictments with various crimes arising out of the operation of his office. In the March 1977 Term of the Court of General Sessions, County of Lexington, the respondent was found guilty as a result of trial by the Court and jury of criminal conspiracy and obstructing justice. At the same term of court, the respondent also pled, as indicated, to the following indictments:
Nolo contendere to a charge of accepting bribes (Indictment No. 76-GS-32-937);
*263Pled guilty to criminal conspiracy and obstruction of justice (Indictment No. 76-GS-32-944) ;
Pled nolo contendere to an indictment of embezzlement of public funds (Indictment No. 76-GS-32-940) ;
Pled guilty to an indictment charging criminal conspiracy and obstruction of justice (Indictment No. 76-GS-32-942);
Pled guilty to an indictment charging criminal conspiracy and obstruction of justice (Indictment No. 76-GS-32-943);
Pled nolo contendere to an indictment charging criminal conspiracy and obstruction of justice (Indictment No. 76-GS-32-94S) ;
Pled nolo contendere to an indictment charging criminal conspiracy and obstruction of justice (Indictment No. 76-GS-32-946);
Pled nolo contendere to an indictment charging criminal conspiracy and obstruction of justice (Indictment No. 76-GS-32-947).
Disciplinary proceedings were instituted against the respondent in April, 1977, alleging professional misconduct in that he had committed crimes involving moral turpitude, and upon Petition by the Board of Commissioners on Grievances and Discipline, this Court temporarily suspended respondent’s license to practice law in the State of South Carolina.
While the respondent protested in his testimony before the Hearing Panel that he was not guilty of any of the charges brought against him and attempted to offer explanations consistent with his innocence, we are of the opinion that his attempted explanations are totally lacking in merit. The respondent presented himself as his only witness.
The respondent has been found guilty and has pled guilty or nolo contendere to crimes involving moral turpitude, which acts constitute such misconduct as pollutes the administration of justice and brings both the court over which the *264respondent presided and the legal profession of which he is a member into disrepute. The respondent’s acts are in violation of the Code of Professional Responsibility and particularly Paragraph Four of the Rule on Disciplinary Procedure.
Both the Hearing Panel and the Full Board of Commissioners on Grievances and Discipline have unanimously recommended that the respondent be disbarred, with which recommendation we agree.
Accordingly, the respondent, Charles A. Davis, is hereby disbarred from the practice of law in this' State. He shall forthwith surrender his certificate of admission to practice law to the Clerk of this Court for cancellation.